DETAILED ACTION
This is in response to Applicant’s reply dated 6/21/22.  Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable by Tinnakornsrisuphap et al. (US 2010/0125899; included in IDS) hereafter Tin in view of Townsley (US 2008/0198858; included in IDS).

Regarding Claim 1 (Currently Amended),
A system for use in a mobile communication network, the system comprising: 

at least one receiver; at least one transmitter; and at least one processor configured to: use the at least one receiver to receive from a client device located in the mobile communication network a request to connect to a home area network [Tin: 0030; in the example of FIG. 1, the access terminal 102 is connected to an IP network 110 as represented by a communication link 118 (e.g., via a wireless or wired connection); the access point 106 may connect to a router 120 as represented by a communication link 122, the router 120 may connect to the Internet 124 as represented by a communication link 126, the security gateway 112 may connect to the Internet 124 as represented by a communication link 128, and the security gateway 112 may connect to the IP network 110 as represented by a communication link 130; 0048; the access terminal 102 may attempt to locate the security gateway that is associated with the access point 106 so that the access terminal 102 may gain access to its local network; 0048; this may involve, for example, the access terminal 102 sending a message to one or more security gateways to find the security gateway that has established a tunnel to the access point 106; 0066; the system 400 enables a remotely located access terminal 402 to access a local network on which an access point 406 resides; again, in a typical scenario, the access point 406 is a home femto access point of the access terminal 402 or some other access point that permits access by the access terminal 402], 

determine an identifier of a residential gateway in the home area network or of a fixed-line network to which the home area network is coupled [Tin: residential gateway == femto access point; 0048; this may involve, for example, the access terminal 102 sending a message to one or more security gateways to find the security gateway that has established a tunnel to the access point 106; in conjunction with this message, the access terminal 102 sends its authentication information to the security gateway; the security gateway then takes appropriate action to authenticate the authentication information (e.g., by communicating with the authentication server 114); for example, the security gateway may send the subscription information for the access terminal 102 to the authentication server 114; the authentication server 114 maintains a list a femto access points that may be accessed as part of the subscription profile for the access terminal 102 (i.e., the access terminal subscription profile determines whether a given user is authorized to use a given femto access point); based on an identifier (e.g., NAI) received during authentication (e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway 112), the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access (assuming the access terminal 102 is successfully authenticated)], 

use the at least one transmitter to transmit a request for an address … in the home area network to the residential gateway or the fixed-line network corresponding to the determined identifier [Tin: 0049; as represented by block 210, in conjunction with setting up the protocol tunnel 138, an address on the local network is obtained for the access terminal 102; for example, the security gateway 112 may send a message to the access point 106 requesting a local address on behalf of the access terminal 102; as one example, in a CSA dedicated to remote IP access, the security gateway 112 sends a DHCP request or router solicitation via the tunnel 142 to the access point 106 to request a remote IP address for the access terminal 102; the access point 106 may then send a request to the router 120 for the local address], 

use the at least one receiver to receive the address … from the residential gateway or the fixed-line network, use the at least one transmitter to transmit the address to the client device [Tin: 0049; for example, the security gateway 112 may send a message to the access point 106 requesting a local address on behalf of the access terminal 10; once the access point 106 obtains the local address, the access point 106 sends the local address to the security gateway 112; the security gateway 112 then forwards the local address to the access terminal 102], 

after receiving the address … use the at least one receiver and the at least one transmitter to establish a tunnel with the residential gateway [Tin: 0040; the security gateway 112 forwards any packets received from the access terminal 102 to the access point 106 via a protocol tunnel established with the access point 106; In FIG. 1, traffic flow between the security gateway 112 and the femto access point 106 (e.g., via links 128, 126, and 120) is represented by dotted line 140 within a protocol tunnel (e.g., an IPsec tunnel) as represented by a pair of lines 142; 0042; the security gateway 112 forwards selected packets from the access point 106 to the access terminal 102 (e.g., based on a forwarding policy or a target address); 0049; once the access point 106 obtains the local address, the access point 106 sends the local address to the security gateway 112; the security gateway 112 then forwards the local address to the access terminal 102; 0050; as represented by block 212, the security gateway 112 and the access terminal 102 each perform corresponding operations to establish the protocol tunnel 138; 0035; the first protocol tunnel is established between the security gateway 112 and the access point 106; the second protocol tunnel is established between the access point 106 and the access terminal 102, whereby a portion of the second protocol tunnel is established within the first protocol tunnel; 0034; the first protocol tunnel is established between the security gateway 112 and the access point 106; the second protocol tunnel is established between the security gateway 112 and the access terminal 102], and 

use the at least one transmitter to establish a forwarding rule at a forwarding function of the mobile communication network, the forwarding rule … ensuring that data received from the client device destined for a destination address … is forwarded to the residential gateway through the tunnel while keeping all other data forwarded to the Internet [Tin: 0051; as represented by block 214, once the protocol tunnel 138 is established, packets may be routed between the access terminal 102 and the access point 106 via the protocol tunnels 138 and 142; here, the security gateway 112 routes packets it receives via one tunnel to the other tunnel; a forwarding policy is established at the time of setting up the protocol tunnels; thus, when a packet is received via a given tunnel, that packet is forwarded based on the policy; here, the security gateway 112 may identify a packet from a given tunnel based on, for example, the IPsec protocol header encapsulating the packet; in some cases, the security gateway 112 inspects the packets to obtain an identifier of the source (e.g., the access terminal 102) and/or the destination (e.g., the access point 106) for the packet; the security gateway 112 may then determine the appropriate tunnel for forwarding the packet based on this extracted identifier information; 0095; in some aspects, if the access terminal 820 operates within the macro cellular network 850 but is not residing on its most preferred network (e.g., as defined in a preferred roaming list), the access terminal 820 may continue to search for the most preferred network (e.g., the preferred femto access point 810) using a better system reselection (BSR) procedure, which may involve a periodic scanning of available systems to determine whether better systems are currently available and subsequently acquire such preferred systems].
Note:
Forwarding of data from access terminals to a femto access point occurs after establishing protocol tunnel(s); otherwise, an access terminal operates via macro cellular network (by extension Internet).  In other words, data not destined via protocol tunnels is serviced via macro cellular network (by extension Internet). 

However, Tin does not teach requesting or receiving “a range of addresses in the home area network.”

POSITA would have incorporated learnings by residential gateways in Townsley of private L3 LAN addresses or site address range and would have incorporated that functionality in Tin’s security gateway.

Townsley teaches:
use the at least one transmitter to transmit a request for … a range of addresses in the home area network to the residential gateway or the fixed-line network … use … the range of addresses from the residential gateway or the fixed-line network … after receiving the address and the range of addresses, use the at least one receiver and the at least one transmitter to establish a tunnel with the residential gateway … the forwarding rule including the range of addresses and ensuring that data received from the client device destined for a destination address in the range of addresses is forwarded to the residential gateway through the tunnel while keeping all other data forwarded to the Internet [Townsley: 0068; the RGs (routing gateways) authenticate each other and obtain a list of all RGs known by either to be in the VPN; they also learn what private L3 addresses are used on each LAN; 0118; the RGs can still distinguish which packets are destined to which tunnel; 0119; in step 580, an L2 or L3 packet is received at an RG 150 on the LAN 152 that is for forwarding to a remote LAN; any method for forwarding may be used; an L3 header destination field holds data that indicates a private IP address in a site address range selected by a particular remote LAN; 0120; in step 582, the data packet received on the LAN 152 is bridged or routed in a tunnel packet sent over an appropriate pseudo wire 140 through an attachment circuit with an edge node 120; 0123; IP packets destined for peer sites flow to the RG to be tunneled to their proper site as IP in L2TPv3 packets; local unicast IP packets stay on the specific site and are not tunneled to other sites; multicast link-local IP packets are flooded to all other sites; Internet destined packets are routed through the RG/NAT; this alone allows for simple IP-to-IP between consenting sites and to the Internet, without requiring application-specific port-forwarding to be configured].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Tin and Townsley so that each device looks at the VPN truly as a single LAN, which can be important for broadcast and link-local multicast protocols running on a host [Townsley: 0118].

Regarding Claim 2 (Previously Presented),
Tin teaches:
wherein the address is a private address [Tin: 0051; the security gateway 112 inspects the packets to obtain an identifier of the source (e.g., the access terminal 102) and/or the destination (e.g., the access point 106) for the packet; the security gateway 112 may then determine the appropriate tunnel for forwarding the packet based on this extracted identifier information].

However, Tin does not teach replacing the address in the received data with a public address before transmitting the data to a destination address outside the range of addresses.

Townsley teaches:
the forwarding rule ensures that the forwarding function replaces the address in the received data with a public address before transmitting the data to a destination address outside the range of addresses [Townsley: a destination address outside the range of addresses = destination is a public address; replace == NAT processing; 0041; when the destination address is a public L3 address (e.g., 9.1.1.1) RG 150a applies standard NAT processing and changes the contents of source address field 186 to indicate a public L3 address of the RG 150a (e.g., 9.0.0.0); 0118; the site-facing IP address of the RG, automatically chosen from within the site-facing range, is advertised to the local LAN via DHCP as the default route for all other addresses outside the 10.x.x.x range; for such addresses, the RG performs NAT/PAT functions].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Tin and Townsley so that each device looks at the VPN truly as a single LAN, which can be important for broadcast and link-local multicast protocols running on a host [Townsley: 0118].

Regarding Claim 3 (Previously Presented),
wherein the at least one processor is further configured to obtain the identifier of the residential gateway from a database which associates identifiers of client devices with identifiers of residential gateways [Tin: 0048; for example, the security gateway may send the subscription information for the access terminal 102 to the authentication server 114; the authentication server 114 maintains a list a femto access points that may be accessed as part of the subscription profile for the access terminal 102 (i.e., the access terminal subscription profile determines whether a given user is authorized to use a given femto access point); based on an identifier (e.g., NAI) received during authentication (e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway 112)].

Regarding Claim 4 (Previously Presented),
Tin teaches:
wherein the at least one processor is further configured to use the at least one receiver to receive an identifier of the residential gateway from the client device, check whether an identifier of the client device is associated with the identifier of the residential gateway in the database and transmit the request for the address … in dependence on the identifier of the client device being associated with the identifier of the residential gateway [Tin: 0048; the access terminal 102 sends its authentication information to the security gateway; the security gateway then takes appropriate action to authenticate the authentication information (e.g., by communicating with the authentication server 114); for example, the security gateway may send the subscription information for the access terminal 102 to the authentication server 114; the authentication server 114 maintains a list a femto access points that may be accessed as part of the subscription profile for the access terminal 102 (i.e., the access terminal subscription profile determines whether a given user is authorized to use a given femto access point); based on an identifier (e.g., NAI) received during authentication (e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway 112), the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access (assuming the access terminal 102 is successfully authenticated)].

However, Tin does not teach transmitting a request for “… range of addresses ….”

POSITA would have incorporated learnings by residential gateways in Townsley of private L3 LAN addresses and would have incorporated that functionality in Tin’s security gateway.

Townsley teaches:
transmit the request for … the range of addresses in dependence on the identifier of the client device being associated with the identifier of the residential gateway [Townsley: 0068; the RGs (routing gateways) authenticate each other and obtain a list of all RGs known by either to be in the VPN; they also learn what private L3 addresses are used on each LAN].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Tin and Townsley so that each device looks at the VPN truly as a single LAN, which can be important for broadcast and link-local multicast protocols running on a host [Townsley: 0118].

Regarding Claim 5 (Previously Presented),
wherein the at least one processor is further configured to determine an association between an identifier of the client device and the identifier of the residential gateway based on information received from a network server and store the association in the database before receiving the request to connect to the home area network from the client device [Tin: 0048; the access terminal 102 sends its authentication information to the security gateway; the security gateway then takes appropriate action to authenticate the authentication information (e.g., by communicating with the authentication server 114); for example, the security gateway may send the subscription information for the access terminal 102 to the authentication server 114].

Regarding Claim 6, which recites a client device having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 9, which recites a residential gateway having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 11, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 12, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 13, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 14, which recites a non-transitory computer-readable medium having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 15, which recites a non-transitory computer-readable medium having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 16, which recites a non-transitory computer-readable medium having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Tin in view of Townsley and further in view of Murakami (US 2013/0227660; included in IDS)

Regarding Claim 7 (Previously Presented),
In Tin-Townsley combination, Tin teaches that the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access (assuming the access terminal 102 is successfully authenticated) [Tin: 0048].

However, Tin in Tin-Townsley combination does not teach that ne processor is further configured to connect directly from within the home area network to a residential gateway, receive a token from the residential gateway … before transmitting the request to the mobile communication network, the further request comprising the token.

Murakami teaches:
wherein the at least one processor is further configured to connect directly from within the home area network to a residential gateway, receive a token from the residential gateway and transmit to a network server a further request to register an association between the client device and the residential gateway before transmitting the request to the mobile communication network, the further request comprising the token [Murakami: 0041; In step S501, the terminal device 1 sends a request message to the registration server 3 via the home gateway 2; 0044; In step S505, the processing unit 36 of the registration server 3 sends a response message including the token generated at the token generating unit 33 and access information of the home gateway 2; upon receiving the response message from the registration server 3, the terminal device 1 extracts the access information from the response message, and sends a message including the token using the access information; 0047; in step S509, the processing unit 36 of the registration server 3 verifies whether or not the token and the identifier obtained from the connectivity server 5 are the same as that generated in step S504 and read out in step S503; if they are the same, the processing unit 36 of the registration server 3 determines that the authentication succeeded, and sends a message indicating a positive response to inform the connectivity server 5 of the success of authentication in step S510; 0048; upon receiving the message indicating a positive response from the registration server 3 in response to sending the token, the processing unit 24 of the home gateway 2 sends the identifier and the secret value of the home gateway 2, i.e. GUID#1 and SECRET#1 in this embodiment, to the terminal device 1 in step S512; the terminal device 1 stores the identifier and the secret value; with the sequence described above, the terminal device 1 obtains the identifier and the secret value, and can establish a connection with the connectivity server 5].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Tin, Townsley, and Murakami in order to provide a method for providing a secret value to a client device [Murakami: 0007].

Regarding Claim 8 (Previously Presented),
wherein the at least one processor is further configured to use the at least one receiver to receive an identifier of the residential gateway from the network server in response to the further request and include the identifier of the residential gateway in the request before transmitting the request [Tin: residential gateway == femto access point; 0048; this may involve, for example, the access terminal 102 sending a message to one or more security gateways to find the security gateway that has established a tunnel to the access point 106; in conjunction with this message, the access terminal 102 sends its authentication information to the security gateway; the security gateway then takes appropriate action to authenticate the authentication information (e.g., by communicating with the authentication server 114); for example, the security gateway may send the subscription information for the access terminal 102 to the authentication server 114; the authentication server 114 maintains a list a femto access points that may be accessed as part of the subscription profile for the access terminal 102 (i.e., the access terminal subscription profile determines whether a given user is authorized to use a given femto access point); based on an identifier (e.g., NAI) received during authentication (e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway 112), the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access (assuming the access terminal 102 is successfully authenticated)].

Regarding Claim 10, which recites a residential gateway having the same claim limitations as those in claim 7 above, the same rationale of rejection as presented in claim 7 is applicable.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 11-14 of the Remarks section that Tin-Townsley combination does not teach establishing a tunnel with residential gateway after receiving the address and the range of addresses.
Examiner’s Response:
Tin has been cited to teach es establishing a tunnel with residential gateway after receiving the address.  For the part about teaching “receiving the range of addresses” Townsley has been employed in Tin-Townsley combination.  In Tin’s block 210 of Fig. 2, Tin explicitly teaches that the security gateway 112 (mapped to transmitter and receiver requesting and receiving address from residential gateway) may send a message to the access point 106 (mapped to residential gateway) requesting a local address on behalf of the access terminal 102.  Once the access point 106 obtains the local address, the access point 106 sends the local address to the security gateway 112.  The security gateway 112 then forwards the local address to the access terminal 102 (e.g., once the protocol tunnel 138 is established) [Tin: 0049].  As represented by block 212 of Fig. 2, the security gateway 112 and the access terminal 102 each perform corresponding operations to establish the protocol tunnel 138 [Tin: 0050].  As represented by block 214, once the protocol tunnel 138 is established, packets may be routed between the access terminal 102 and the access point 106 via the protocol tunnels 138 and 142 [Tin: 0051].  In other words, the protocol tunnel between access terminal and access point (i.e. both 138 and 142) is established after security gateway has received the local address, thus reading on “establish a tunnel with the residential gateway”.  For further reference, see Tin [0034-35] that describes two different ways in which a protocol tunnel between access terminal and access point is achieved.  
As mentioned earlier, Tin does not teach “receiving the range of addresses”.  As a result, Townsley has been employed in Tin-Townsley combination to teach it.  Particularly, Townsley teaches that in step 580, an L2 or L3 packet is received at an RG (routing gateway) 150 on the LAN 152 that is for forwarding to a remote LAN.  Any method for forwarding may be used.  An L3 header destination field holds data that indicates a private IP address in a site address range selected by a particular remote LAN [Townsley: 0119].  POSITA would have incorporated learnings by residential gateways in Townsley of site address range and would have incorporated that functionality in Tin’s security gateway.  Thus, Tin-Townsley combination teaches the claim limitation establishing a tunnel with residential gateway after receiving the address and the range of addresses.

II.	Applicant argues regarding claim 1 on pages 14-15 of the Remarks section that Tin is silent as to how forwarding of packets coming from the device can be split between those destined for the home network and those destined for other networks (i.e destined for a destination address in the range of addresses forwarded to the residential gateway while keeping all other data forwarded to the Internet).  Moreover, Townsley being about L2/L3 VPN in Tin-Townsley combination teaches away a solution appropriate in a mobile communication system.
Examiner’s Response:
In response to applicant's argument that Tin-Twonsley’s solution is not appropriate in a mobile communication system, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  For purposes of brevity, please the response to Argument I that describes how POSITA would have considered Tin-Townsley combination to teach data destined for a destination address in the range of addresses forwarded to the residential gateway.
For the newly recited limitation that describes keeping all other data forwarded to the Internet, Tin teaches that the security gateway 112 may then determine the appropriate tunnel for forwarding the packet based on this extracted identifier information [Tin: 0051].  Moreover, if the access terminal 820 operates within the macro cellular network 850 but is not residing on its most preferred network (e.g., as defined in a preferred roaming list), the access terminal 820 may continue to search for the most preferred network (e.g., the preferred femto access point 810) [Tin: 0095].  In other words, data not destined via protocol tunnels is serviced via macro cellular network (by extension Internet), thus teaching keeping all other data forwarded to the Internet.  
Townsley in Tin-Townsley combination also teaches this limitation that describes keeping all other data forwarded to the Internet.  Specifically, Townsley teaches that IP packets destined for peer sites flow to the RG to be tunneled to their proper site as IP in L2TPv3 packets.  Internet destined packets are routed through the RG/NAT [Townsley: 0123].  Thus, Townsley in Tin-Townsley combination also teaches keeping all other data forwarded to the Internet.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468